Laub, J.,
This is a motion for leave to file a praecipe nunc pro tunc for judgment and writ of habere facias possessionem.
On November 4, 1946, plaintiff confessed judgment against defendants upon a warrant of attorney contained in a lease authorizing the entry of an amicable action in ejectment. The original lease was for premises “situate at and known as number 227 West 5th Street, Erie, Pa., being the second floor of a two-family dwelling, together with the east half of basement”. The present motion seeks to amend the judgment thus entered by changing the description of the premises contained in the confession from the second to the third floor of the same dwelling.
The warrant authorized the confession of judgment in an amicable action of ejectment from the premises *523described in the lease. It nowhere appears that there is any authority for the entry of such a judgment for premises not covered by the lease. It may well be, as plaintiff’s counsel urges, that defendants have taken possession of the third floor and have denied plaintiff access thereto. If such is the case there are other and proper remedies whereby plaintiff may have the wrong redressed. The present contemplated action is not available.
And now, to wit, March 26, 1947, the rule granted December 9, 1946, to show cause why leave should not be granted to file a praecipe nunc pro tunc for judgment and for writ of habere facias possessionem, is discharged.